                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
_________________________________________
RICHARD THOMPSON,                         :
                                          :    Civ. No. 18-16282 (FLW)
                  Petitioner,             :
                                          :
      v.                                  :    MEMORANDUM AND ORDER
                                          :
BRUCE DAVIS,                              :
                                          :
                  Respondent.             :
_________________________________________ :


       Petitioner pro se, Richard Thompson (“Thompson” or “Petitioner”), is a federal prisoner

presently incarcerated by special arrangement at New Jersey State Prison, in Trenton, New

Jersey. This matter is before the Court by way of Thompson’s Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2241, in which Thompson challenges his continuing detention as on

the basis that he was denied due process in relation to his most recent parole hearing. (See ECF

Nos. 1 & 1-1.)

       Thompson challenges the execution of his sentence, under 28 U.S.C. 2241. See Cardona

v. Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012). Under Rule 4 of the Rules Governing § 2254

Cases (applied in this proceeding under Rule 1(b) of the Rules Governing § 2254 Cases), this

Court has examined the petition and determined that dismissal without receiving an answer and

the underlying record is not warranted.

       Also pending before the Court is a motion by Thompson to expedite this proceeding.

(ECF No. 3.) Thompson argues that he is scheduled for another parole hearing in 2020 and that,

if the Court does not expedite this proceeding, that the 2020 hearing will also be “tainted”. (See

id.) As it is still the beginning of 2019, the motion will be denied as unnecessary at this time.

       Accordingly, IT IS, on this 5th day of February 2019,
          ORDERED that the Clerk shall serve a copy of the Petition and all attachments (ECF No.

1 & Exs.) and this Order upon Respondent by regular mail, with all costs of service advanced by

the United States; and it is further

          ORDERED that the Clerk shall forward a copy of the Petition (ECF No. 1) and this Order

to the Chief, Civil Division, United States Attorney’s Office, at the following email address:

USANJ-HabeasCases@usdoj.gov; and it is further

          ORDERED that within thirty (30) days of the date of the entry of this Order, Respondent

shall file and serve an Answer which responds to the allegations and grounds in the Petition and

which includes all affirmative defenses Respondent seeks to invoke; and it is further

          ORDERED that Respondent shall file and serve with the Answer certified copies of all

documents necessary to resolve Petitioner’s claims and affirmative defenses; and it is further

          ORDERED that within thirty (30) days of receipt of the Answer, Petitioner may file a

Reply to the Answer; and it is further

          ORDERED that within seven (7) days of Petitioner’s release, be it parole or otherwise,

Respondent shall electronically file a written notice of the same with the Clerk; and it is further

          ORDERED that Petitioner’s motion to expedite the proceeding is DENIED; and it is

further

          ORDERED that the Clerk of the Court shall serve a copy of this order on Petitioner by

regular U.S. mail.




                                                              /s/ Freda L. Wolfson
                                                              FREDA L. WOLFSON
                                                              United States District Judge



                                                  2
